Citation Nr: 1141352	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957 and from December 1957 to June 1974.  

These matters were last before the Board of Veterans' Appeals (Board) in January 2011 on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The Board denied the claims.

The Veteran appealed the Board's January 2011 decision to the Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand (JMR) with the Court. In an August 2011 Order, the Court remanded the claim to the Board for compliance with the directives of the Veteran through counsel and VA, as stated in the JMR. Because of the Court's order, the directives are the law of the case. Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review). See Browder v. Brown, 5 Vet. App. 268 (1993). 

Through the Court's order, the parties have instructed the Board to ensure compliance with the terms of an April 2010 remand by obtaining an additional medical opinion as to the severity of the Veteran's service-connected depression. The Board is therefore compelled to again remand this matter. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Appellant if further action is required on her part.

REMAND

 In April 2010, the Board directed that the claims file be provided to a VA examiner to determine the severity of his service-connected major depression and provide an opinion as to whether service-connected psychiatric disability was severe enough to render him unemployable.

A July 2010 VA examiner interviewed and examined the Veteran and diagnosed  Alzheimer's type dementia (non-service-connected) as well as service-connected major depression. The examiner noted that the Veteran had been experiencing progressive dementia for approximately the previous 15 years and that "depression may have played a significant role in the clinical picture early on, but [] the progressive dementia and Alzheimer's disease has become more prominent since."  

The 2010 examiner noted that the dementia made assessment of other disorders difficult and stated that the service-connected mental disability was not the main factor in the Veteran's overall disability picture; the major obstacle was Alzheimer's disease. 

The examiner did not provide a specific assessment of the severity of the Veteran's symptoms of major depressive disorder or provide an opinion as to whether major depression, alone, rendered him unemployable. Although the 2010 examination report indicates that the examiner did not make the requested findings because the progression of the Veteran's dementia complicated his clinical picture, the Board will remand the claim pursuant to the dictates of the 2011 JMR.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment provided after October 2010. Provide the Appellant with the necessary authorizations for the release of any private treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Return the claims file to the July 2010 examiner or, if that examiner is unavailable, to another health care provider of suitable background and experience. The examiner must attempt to provide an opinion as to the current severity of the Veteran's major depression and whether service-connected psychiatric disability, rather than dementia, renders him unemployable. The following considerations will govern the review:

a. The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. 

b. After (re-)reviewing the claims file, the examiner must author another opinion. The examiner must review the pertinent evidence and address the Appellant's contentions that the Veteran's major depression is more severe than as reflected by a 50 percent rating and that the major depression, alone, precludes the Veteran from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. The examiner has an independent responsibility to review the claims file, but his/her attention is drawn to the following:

i. Service records indicating that the Veteran received treatment for anxiety and depression in 1978;  

ii. A February 1996 psychiatric report authored by E. Scarella, M.D., noting that the Veteran underwent a coronary arterial bypass graft in April 1994 and subsequently began experiencing psychiatric symptoms such as memory loss (including forgetting his wife's name), difficulty concentrating, disorientation, a significantly diminished lack of energy and irritability;

iii. Dr. Scarella's February 1996 observations that that the Veteran also had hypertension and high cholesterol, which could both lead to vascular problems and dementia symptoms;  

iv. A June 2005 VA treatment note indicating that the Veteran had a diagnosis of dementia, secondary to oxygen deprivation during surgery, as well as Alzheimer's disease;

v. A December 2006 VA treatment note reflecting that the Veteran was being treated for Alzheimer's dementia and depression;

vi. A March 2007 note stating that the Veteran's Alzheimer's dementia was advanced and his separate depression and anxiety were "not active at this time."  

vii. The report of a December 2007 VA psychiatric examination reflecting the examiner's opinion that the Veteran presented two (2) service-connected conditions - PTSD and depression - as well as severe dementia, rendering the Veteran incapable of living independently;

viii. The December 2007 examiner's opinions that the Veteran's dementia impaired his capacity to inhibit PTSD symptoms, his major depression was of moderate severity, and he apparently did well at work prior to the onset of his dementia;

ix. VA treatment records that continue to reflect ongoing treatment for dementia, as  caused by the Veteran's 1994 cardiovascular surgery;  

x. A February 2009 VA psychiatrist's opinion that the Veteran's major depression was severe and recurrent, with a GAF of 60, and Alzheimer's dementia with a GAF of 45;

xi. A February 2009 field examination report showing that the Veteran's dementia was profound;

xii. A March 2009 treatment note reflecting the Veteran's depressed affect, but listing "dementia with behavioral disturbance" as the only diagnosis;

xiii. A March 2009 private treatment note stating that the Veteran stopped working due to severe depression and early memory loss;

xiv. A May 2009 treatment note documenting the Veteran's dementia with behavioral disturbance and severe, recurrent major depression;

xv. A July 2009 note stating that the Veteran was seen again and his mood and tone were depressed and anxious; the only diagnosis listed was dementia with behavioral disturbance; and

xvi. The report of a July 2010 VA examination showing that "depression may have played a significant role in the clinical picture early on, but that the progressive dementia and Alzheimer's disease has become more prominent since."

c. The examiner must provide an assessment of the current severity of the Veteran's major depression and an opinion as to whether service-connected psychiatric disability, alone, renders him unemployable.

d. If the examiner is unable to render an opinion without resort to speculation, he or she must clearly explain why a non-speculative opinion cannot be provided. 

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Appellant's claim. The Appellant and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


